IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-50483



FOUGERE D. GORDON,
                                             Plaintiff-Appellant,

                                versus

LOUIS CALDERA, Secretary,
Department of the Army,
                                             Defendant-Appellee.




          Appeal from the United States District Court
                for the Western District of Texas
                         (A-98-CV-162-SS)


                             April 7, 2000


Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     AFFIRMED.    See 5TH Cir. Rule 47.6.

     Appellant’s outstanding motion is DENIED.




    *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.